UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-6126


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

CLIFFORD HANSFORD,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. William L. Osteen, Jr., District Judge. (1:13-cr-00218-WO-1; 1:17-cv-
00205-WO)


Submitted: April 17, 2018                                         Decided: April 20, 2018


Before WILKINSON and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Clifford Hansford, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Clifford Hansford seeks to appeal the district court’s order dismissing as

successive his 28 U.S.C. § 2255 (2012) motion. The district court referred this case to a

magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2012). The magistrate judge

recommended that the motion be dismissed and advised Hansford that the failure to file

timely, specific objections to this recommendation could waive appellate review of a

district court order based upon the recommendation.

      The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Wright v. Collins, 766

F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).

Hansford has waived appellate review by failing to file objections after receiving proper

notice. Accordingly, we deny a certificate of appealability and dismiss the appeal.

      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.



                                                                             DISMISSED




                                            2